REASONS FOR ALLOWANCE
Notice of Pre-AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. The Examiner Acknowledges the Appeal Brief filed December 4, 2020.  The appeal conference has been held and it was decided that Applicant’s method claims are allowable.
Applicant arguments filed in the Appeal Brief filed December 4, 2020 are convincing and have overcome the rejections of the office action mailed March 6, 2020.
The following is an examiner’s statement of reasons for allowance:  The examiner has found claims 34-53 to be unobvious over the prior art of record and therefore to be allowable over the prior art of record.  The method of Appellant’s claimed invention is different from the methods of the prior art documents and these differences are not suggested in the prior art, nor are obvious over the prior art. In particular, the prior art does not teach or suggests a method of treating a subject having a condition selected from the group consisting of specific recited conditions, wherein the treatment consists of administering to a subject in need thereof an effective amount of a composition consisting of topiramate or a salt thereof, one or more pharmaceutically acceptable carriers, and a compound of a given Formula (I) or Formula (III), or comprises topiramate or a salt thereof and the compound of given formula (I) or Formula (III).
Generally, the prior art does not teach, suggest or provide any reason to combine topiramate with a cyclodextrin. Thus, without the teaching of the instant application the person of ordinary skill in the art would have had no reason to combine topiramate with any cyclodextrin, let alone the sulfoalkyl ether cyclodextrin required by the pending independent claims. Furthermore, one cannot predict nor is it obvious to determine whether cyclodextrins or a particular type of cyclodextrin would improve the effectiveness of a particular drug such as topiramate in the 
Also, the Declaration referred to by Appellant that was presented by Dr. James Cloyd III (an inventor Intravenous) indicates that topiramate solubilized in Captisol® (sulfobutyl ether-β-cyclodextrin) that was administered to healthy subjects had onset of central nervous system effects either during or shortly after the 15 minute intravenous infusion, which demonstrated that topiramate solubilized in Captisol rapidly enters into the brain. This result is unexpected due to the low lipid solubility of topiramate, particularly when compared to other drugs that treat similar indications. In addition, the Declaration states that despite the low lipid solubility of topiramate compared to other medications, including crobenetine, topiramate unexpectedly demonstrated rapid neurological effects upon its administration in the claimed cyclodextrin (i.e. Captisol®) matrix. And, this effect would have been unexpected based on the prior art.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Henry whose telephone number is 571-272-0652.  The examiner can normally be reached on 8:30am-5pm; Mon-Fri.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A. Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623